WATERMAN, Circuit Judge
(dissenting).
The National Labor Relations Board decided in this case that the employer members of this multi-employer bargaining unit did not violate the National Labor Relations Act, 29 U.S.C.A. § 151 et seq., by locking out their employees when the Union, following several weeks of unsuccessful contract negotiations with the group, engaged in a strike against one of the members in support of its demands against all. The Board con-*119eluded that the strike against one member “necessarily carried with it an implicit threat of future strike action against any or all of the other members of the [multi-employer bargaining unit]1 In these circumstances, and “in the absence of any independent evidence of anti-union motivation,” the Board viewed the lockout as “defensive and privileged in nature, rather than retaliatory and unlawful” since it was a necessary means of protecting “the employer solidarity which is the fundamental aim of the multi-employer bargaining relationship.”
I think that the decision of the Board, which accords with the views of the three Courts of Appeals that have thus far had occasion to consider the problem,2 is a reasonable and proper construction of the Act. For the reasons set forth below, I would affirm the Board’s order dismissing the Union’s complaint.
1. Not every employer interference with a legitimate concerted activity is proscribed by the Act. Thus, an employer is permitted to replace economic strikers, even though this amounts to a limitation on free exercise of the right to strike. N. L. R. B. v. Mackay Radio & Telegraph Co., 304 U.S. 333, 58 S.Ct. 904, 82 L.Ed. 1381. Similarly, where special “economic or operative” problems are presented, an employer may counter a strike threat with an anticipatory lockout. Duluth Bottling Association, 48 N.L.R.B. 1335 (spoilage of materials); International Shoe Co., 93 N.L.R.B. 907 (interruption of production); and Betts Cadillac Olds, Inc., 96 N.L.R.B. 268 (inability to finish repair work). In short, where the right to strike collides with legitimate employer interests, the Act leaves to the Board the task of “working out an adjustment”. Republic Aviation Corp. v. N. L. R. B., 324 U.S. 793, at pages 797-798, 65 S.Ct. 982, 985, 89 L.Ed. 1372.
2. The employers in a multi-employer bargaining unit have a legitimate and vital interest in the continuance of the established unitary system of bargaining. In this case the eight members of the Exchange are linen supply businesses competing with each other within the Buffalo metropolitan area, and the Union represents the drivers of all Exchange members. The joinder of the employers for purposes of bargaining as a unit with the Union in such circumstances presents a familiar pattern in industrial relations.3 It allows small employers to bargain on an equal basis with a powerful, industry-wide union, and at the same time avoids the competitive disadvantages resulting from non-uniform contractual terms.4
3. The Board’s accommodation of the legitimate interest of the employers in group bargaining and the right of the employees to strike in support of their demands is a reasonable and proper one. *120Group bargaining benefits the union and the public as well as the employers. The union minimizes its organizational and administrative expenses; it can more readily standardize wages and other conditions of employment; and it gains security against raiding by other labor organizations.5 Moreover, insofar as the public is concerned, the experience of the Board and many other specialists in the labor field has shown that strikes within these units tend to be infrequent, and that there is more likely to be full acceptance on both sides of the principle of resolving differences through negotiation.6 In my judgment the decision from which I am dissenting would tend to undermine these beneficent developments and to convert industrial relations into a pattern of continuous piecemeal strife.
The Board argues that the purposes of multi-employer bargaining are to create uniform terms and conditions of employment at the plants of all employers in the unit, and to acheive on a case-by-case basis an approximate balance of power between organized labor and organized management. From the employers’ point of view, the Board says, the major advantage of multi-employer bargaining is that it may give the employers sufficient bargaining power to withstand the divisive pressures of whipsawing. When a union representing all of the employees of a multi-employer group engages in a strike against one of the members of the group, even while pretending to bargain with the group as a whole, it is directly attacking an important interest of all the employers in the group — their interest in group bargaining. The Board feels that the multi-employer bargaining unit will not long survive if the non-struck members are not permitted under such circumstances to use their countervailing force against the Union. I think we should accept the experienced judgment of the Board on such matters. The present decision will tend to destroy the equality of bargaining power and reduced incidence of strikes which have been the hallmarks of multi-employer bargaining.
Moreover, I agree with the Board that the decision of the Court will permit the Union to keep the benefits which it has derived from multi-employer bargaining, while at the same time nullifying the consideration that made such unit desirable from the employers’ standpoint. That is to say that both sides gain certain benefits and accept certain restrictions when they agree to engage in multiemployer bargaining. The union gains important organizational, raiding and standardization advantages, while the employers gain a protection against whipsawing. This decision would deprive employers of this quid pro quo. The Union is enabled to strike the employers one at a time without running the deterrent risks of a unit-wide strike.7 In this situation, “the right of the employers to lock out temporarily all the employees is no more than equal to the right of the union of all the employees to call out the employees of one after another of the [employers] in the whip*121sawing manner above described.” Leonard v. N. L. R. B., 9 Cir., 205 F.2d 355, 357-358.
4. There is nothing in the Act or in its legislative history which deprives the Board of power to adjust the conflicting hut legitimate interests of employers and employees in this situation. The Act protects the rights of employees to strike in support of their demands, but this protection is not absolute. It is well settled that employers are not guilty of unfair labor practices when they act in protection of legitimate and vital interests of their own, even though such acts necessarily impinge on the concerted activity of employees. The Act is not a detailed blueprint, but a general guide; and it is the function of the Board to adjust the conflicting interests of employers and employees.8
Multi-employer bargaining is almost as old as the Act itself. The Board has established many multi-employer bargaining units pursuant to 29 U.S.C.A. § 159(b), and, when established, employers and unions have the reciprocal duty to bargain in that group. 29 U.S.C.A. § 158(a) (5) and (b) (3). Efforts to limit or destroy multi-employer bargaining were made in 1947, but the amended Act (the Taft-Hartley Act) left multi-employer bargaining undisturbed. I do not think it is properly inferable that Congress, by its inaction, meant to leave the question of multi-employer bargaining to be dealt with in future legislation. On the contrary, considering the long history of multi-employer units, it seems more reasonable that Congress intended that the Board should continue its established administrative practice of certifying multi-employer units, and intended to leave to the Board’s specialized judgment the inevitable questions concerning multi-employer bargaining bound to arise in the future.

. My colleagues accept this conclusion of the Board, holding that the Board reasonably inferred a throat of strike against the non-struck employers. The only important difference between the facts in this ease and those in Leonard v. N. L. R. B. 9 Cir., 197 F.2d 435; Id., 9 Cir., 205 F.2d 355, is that here the Union did not make a public announcement of its intentions.


. Leonard v. N. L. R. B., 9 Cir., 197 F.2d 435; Id., 9 Cir., 205 F.2d 355; Mor- and Bros. Beverage Co. v. N. L. R. B., 7 Cir., 190 F.2d 576, 582; N. L. R. B. v. Continental Baking Co., 8 Cir., 221 F.2d 427, 431-432; N. L. R. B. v. Spalding Avery Lumber Co., 8 Cir., 220 F.2d 673, 675.


. The Board, in its brief, citing Monthly Labor Review, vol. 64, pp. 398, 409 (1947), says that in 1947 there were over 5,000 multi-employer units covering some 4,000,000 employees.


. See, e. g., Freiden, The Taft-Hartley Act and Multi-Employer Bargaining, (Unir, of Pennsylvania Press, 3948), p. 5; Garrett and Tripp, Management Problems Implicit in Multi-Employer Bargaining (Univ. of Pennsylvania Press, 1949), pp. 2-3; Kerr and Fisher, Multiple-Employer Bargaining: The San Francisco Experience (Univ. of California Press, 1948), pp. 27-30; nail, Impact of the Bargaining Unit on Labor Management Relations (Second Annual Conference on Labor, N. Y. U., 1949), pp. 39 — 40.


. Kerr and Randall, Multiple-Employer Bargaining in the Pacific Coast Pulp and Paper Industry (Univ. of Pennsylvania Press, 1948), p. 9; Hall, op. cit. note 4 supra, pp. 43-44.


. Hall, op. cit. note 4 supra, p. 44; Kerr and Fisher, op. cit. note 4 supra, p. 40; Kerr and Randall, op. cit. note 5 supra, pp. 27-31; Bahrs, The San Francisco Employers’ Council (Univ. of Pennsylvania Press, 1948), pp. 37-39;. MacDonald, Bob and Sheifer, Labor Relations in Milk Distribution in the New Tork Metropolitan Area (Matthew Bender & Co., 1951), pp. 575-5.77; Hill, Teamsters and Transportation (Am. Council on Pub-lie Affairs, 1942), p. 202; Note, 65 Harv. L.Rev. 353, 355.


. The majority decision relies heavily on the idea that the Union should be accorded the same freedom of voluntary withdrawal from a multi-employer bargaining unit as the Board has accorded to individual employers. This may be so, but in this case the Union did not seek to withdraw from the unit. It attempted to retain the advantages of group bargaining by pretending to bargain with the multi-employer group, while at the same time taking strike action against one of the members of the group.


. “A statute expressive of such large public policy as that on which the National Labor Relations Board is based must be broadly phrased and necessarily carries with it the task of administrative application. There is an area plainly covered by the language of the Act and an area no less plainly without it. But in the nature of things Congress could not catalogue all the devices and stratagems for circumventing the policies of the Act. Nor could it define the whole gamut of remedies to effectuate these policies in an infinite variety of specific situations. Congress met these difficulties by leaving the adaptation of means to end to the empiric process of administration. The exercise of the process was committed to the Board, subject to limited judicial review. Because the relation of remedy to policy is peculiarly a matter for administrative competence, courts must not enter the allowable area of the Board’s discretion and must guard against the danger of sliding unconsciously from the narrow confines of law into the more spacious domain of policy. On the other hand, the power with which Congress invested the Board implies responsibility - — the responsibility of exercising its judgment in employing the statutory powers.” Phelps Dodge Corp. v. National Labor Relations Board, 313 U.S. 177, 194, 61 S.Ct. 845, 852, 85 L.Ed. 1271.